Exhibit 10.4
EMPLOYMENT AGREEMENT
     This Employment Agreement (this “Agreement”), dated as of November 19,
2009, is hereby made by and between Wyndham Worldwide Corporation, a Delaware
corporation (the “Company”), and Franz S. Hanning (the “Executive”).
     WHEREAS, the Company and the Executive were parties to the Employment
Agreement, dated and effective as of August 1, 2006, by and between the Company
and the Executive, as amended pursuant to that certain Amendment No. 1 to
Employment Agreement, dated as of December 31, 2008, by and between the Company
and the Executive (collectively, the “Prior Agreement”); and
     WHEREAS, the Company desires to employ the Executive as a full-time
employee of the Company and the Executive desires to serve the Company in such
capacity, in accordance with the terms and conditions of this Agreement.
     NOW THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
SECTION I
EFFECTIVENESS
     This Agreement shall be deemed effective and enforceable by the parties
hereto as of the Effective Date (as defined below) and the Prior Agreement shall
be deemed to have terminated and to be of no further force or effect as of the
Effective Date.
SECTION II
EMPLOYMENT; POSITION AND RESPONSIBILITIES
     During the Period of Employment (as defined below) the Company agrees to
employ the Executive and the Executive agrees to be employed by the Company.
     During the Period of Employment, the Executive will serve as a full-time
employee of the Company and of the Company’s vacation ownership business (“WVO”)
in the capacity of Chief Executive Officer of WVO, and will report directly to,
and serve at the discretion of, the Chief Executive Officer of the Company (the
“CEO”).
     The Executive will, during the Period of Employment, devote substantially
all of his time and attention during normal business hours to the performance of
services for the Company, or as otherwise reasonably directed by the CEO from
time to time. The Executive will maintain a primary office and conduct his
business in Orlando, Florida, except for normal and reasonable business travel
in connection with his duties hereunder.

 



--------------------------------------------------------------------------------



 



SECTION III
PERIOD OF EMPLOYMENT
     The period of the Executive’s employment under this Agreement (the “Period
of Employment”), began on August 1, 2009 (the “Effective Date”) and shall end on
the second anniversary of the Effective Date, subject to earlier termination as
provided in this Agreement. No later than 180 days prior to the expiration of
the Period of Employment, the Company and the Executive will commence a good
faith negotiation regarding extending the Period of Employment; provided, that
neither party hereto shall have any obligation hereunder or otherwise to
consummate any such extension or any new agreement relating to the Executive’s
employment with the Company. For the avoidance of doubt, the Executive shall not
be entitled to payments pursuant to Section VII of this Agreement by reason of
the Company electing to not enter into a new agreement with the Executive
following the Period of Employment.
SECTION IV
COMPENSATION AND BENEFITS
A. Compensation.
     For services rendered by the Executive pursuant to this Agreement during
the Period of Employment, the Company will pay the Executive base salary at an
annual rate equal to six hundred six thousand dollars ($606,000) or such greater
amount as may be determined from time to time by the Company in its sole
discretion (the “Base Salary”). The Base Salary shall be payable according to
the customary payroll practices of the Company.
B. Annual Incentive Awards.
     In addition, the Executive will be eligible to receive an annual incentive
compensation award in respect of each fiscal year of the Company during the
Period of Employment targeted to equal $660,000, subject to the terms and
conditions of the annual bonus plan covering employees of the Company, and
further subject to such performance goals, criteria or targets reasonably
determined by the Company in its sole discretion in respect of each such fiscal
year (each such annual bonus, an “Incentive Compensation Award”). As the
Incentive Compensation Award is subject to the attainment of performance
criteria, it may be paid, to the extent earned or not earned, at below-target
levels, and above target levels (not to exceed 125% of target level). The
Incentive Compensation Award shall be paid to the Executive at such time as
shall be determined by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (the “Board”), but in no event later than the last
day of the calendar year following the calendar year with respect to which the
performance targets relate.
C. Employee Benefits.
     During the Period of Employment, the Company will provide the Executive
with employee benefits generally offered to all eligible full-time employees of
WVO, and with perquisites generally offered to similarly situated officers of
the Company, subject to the terms of the applicable employee benefit plans or
policies of WVO and/or the Company.

-2-



--------------------------------------------------------------------------------



 



     Following the Effective Date, subject to the Company retaining ownership or
access to private aircraft, and subject to availability, the Executive will
receive access to such aircraft for such business use. The use of such aircraft
will at all times be subject to applicable Company policies and Internal Revenue
Code regulations. In the event the Company’s owned or accessible private
aircraft is not available for the Executive’s business use, or in the event the
Company no longer owns or has access to a private aircraft, the Company will
charter a private aircraft.
     During the Period of Employment, the Company shall continue to provide the
Executive with life insurance benefits in such manner no less favorable than the
arrangement in effect prior to the Effective Date.
D. Expenses.
     During the Period of Employment, the Company will reimburse the Executive
for reasonable business expenses incurred and timely submitted in accordance
with any applicable policy of the Company. The Company shall reimburse all
taxable business expenses to the Executive promptly following submission but in
no event later than the last day of the Executive’s taxable year following the
taxable year in which the expenses are incurred.
E. Annual Long Term Incentive Awards.
     The Executive shall be eligible for long term incentive awards as
determined by the Committee, and the Executive will participate in such grants
at a target compensation level commensurate with his position as a senior
executive officer of the Company. For purposes of this Agreement, awards
described in this paragraph are referred to as “Long Term Incentive Awards.” Any
Long Term Incentive Awards shall vest as determined by the Committee, including
with respect to any performance-based conditions applicable to vesting, in its
sole and absolute discretion, and shall be subject to the terms and conditions
of the Company’s 2006 Equity and Incentive Plan (Amended and Restated as of
May 12, 2009) (the “Equity Plan”), a copy of which is publicly available as an
exhibit to the Company’s periodic filings with the Securities and Exchange
Commission, and the applicable agreement evidencing such award as determined by
the Committee.
SECTION V
DISABILITY
     If the Executive becomes Disabled (as defined below) during the Period of
Employment, the Period of Employment may be terminated at the option of the
Executive upon notice of resignation to the Company, or at the option of the
Company upon notice of termination to the Executive. The Company’s obligation to
make payments to the Executive under this Agreement will cease as of such date
of termination, except for earned but unpaid Base Salary, any earned but unpaid
Incentive Compensation Awards (for prior year, if applicable) and a pro rata
Incentive Compensation Award, if any, in respect of the year in which such
termination occurs (pro rata at target level based upon number of days worked
during such year). For purposes of this Agreement, “Disabled” shall have the
meaning set forth under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”). For purposes of this Section V, Base Salary shall be paid
in accordance with the terms set forth in Section IV-A, and any Incentive

-3-



--------------------------------------------------------------------------------



 



Compensation Award shall be paid in accordance with the terms set forth in
Section IV-B.
SECTION VI
DEATH
     In the event of the death of the Executive during the Period of Employment,
the Period of Employment will end and the Company’s obligation to make payments
under this Agreement will cease as of the date of death, except for earned but
unpaid Base Salary, any earned but unpaid Incentive Compensation Awards (for
prior year, if applicable) and a pro rata Incentive Compensation Award in
respect of the year in which his death occurs (pro rata at target level based
upon number of days worked during such year), if any, which will be paid to the
Executive’s surviving spouse, estate or personal representative, as applicable.
For purposes of this Section VI, Base Salary shall be paid in accordance with
the terms set forth in Section IV-A, and any Incentive Compensation Award shall
be paid in accordance with the terms set forth in Section IV-B.
SECTION VII
EFFECT OF TERMINATION OF EMPLOYMENT
     A. Without Cause Termination and Constructive Discharge. If the Executive’s
employment terminates during the Period of Employment due to either a Without
Cause Termination or a Constructive Discharge (each as defined below), the
Company shall pay or provide the Executive, as applicable (or his surviving
spouse, estate or personal representative, as applicable), subject to
Section XVIII:
          i. an amount equal to 200% multiplied by the sum of (x) the
Executive’s then current Base Salary, plus (y) an amount equal to the highest
Incentive Compensation Award paid to the Executive with respect to the three
fiscal years of the Company immediately preceding the fiscal year in which
Executive’s termination of employment occurs, but in no event shall the amount
set forth in this subsection (y) exceed $660,000;
          ii. accelerated vesting for any outstanding equity awards, including,
but not limited to, restricted stock units, stock appreciation rights and
options, held by the Executive that would have otherwise vested within one year
following the Executive’s termination of employment, such that any such
outstanding equity awards shall be deemed vested as of the Executive’s
termination of employment;
          iii. a two year post-termination exercise period (but in no event
beyond the original expiration date) for all vested and outstanding stock
appreciation rights and options held by the Executive on the date of
termination; and
          iv. any of the following amounts that are earned but unpaid through
the date of such termination: (x) Incentive Compensation Award for a prior
fiscal year and (y) Base Salary.
Except for indemnification rights under Section XIII, and except for any accrued
and vested

-4-



--------------------------------------------------------------------------------



 



employee pension benefits, the Company will have no further obligations to the
Executive hereunder.
     B. Termination for Cause; Resignation. If the Executive’s employment
terminates due to a Termination for Cause or a Resignation, Base Salary and any
Incentive Compensation Awards earned but unpaid as of the date of such
termination will be paid to the Executive in a lump sum. Except as provided in
this paragraph, the Company will have no further obligations to the Executive
hereunder.
     C. For purposes of this Agreement, the following terms have the following
meanings:
          i. “Termination for Cause” means (i) the Executive’s willful failure
to substantially perform his duties as an employee of the Company or any of its
subsidiaries (other than any such failure resulting from incapacity due to
physical or mental illness) or material breach of the Company’s Code of Conduct,
(ii) any act of fraud, misappropriation, dishonesty, embezzlement or similar
conduct against the Company or any of its subsidiaries, (iii) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal),
(iv) the Executive’s clear and apparent gross negligence in the performance of
his duties hereunder or (v) the Executive makes (or has been found to have made)
a false certification to the Company pertaining to its financial statements.
          ii. “Constructive Discharge” means (i) any material failure of the
Company to fulfill its obligations under this Agreement (including without
limitation any reduction of the Base Salary or other compensation opportunities
set forth in this Agreement, as the same may be increased during the Period of
Employment, or other material element of compensation), (ii) a material
reduction in the Executive’s duties, authority, title or responsibilities,
(iii) the Executive no longer reports directly to the Chief Executive Officer of
the Company or Stephen P. Holmes is no longer the Chief Executive Officer of the
Company, (iv) the Executive’s primary business office is moved without his
consent to a location more than 50 miles from his then current primary business
office or (v) in connection with a transaction described in Section X below,
failure of the acquiring company for any reason to assume this Agreement. The
Executive will provide the Company a written notice which describes the
circumstances being relied on for such termination with respect to this
Agreement within thirty (30) days after the event giving rise to the notice. The
Company will have thirty (30) days after receipt of such notice to remedy the
situation prior to the termination for Constructive Discharge.
          iii. “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by the Company other than due to
death, Disability, or Termination for Cause.
          iv. “Resignation” means a termination of the Executive’s employment by
the Executive, other than in connection with a Constructive Discharge.
     D. Conditions to Payment and Acceleration. In the event of a termination
under this Section VII, (i) any earned but unpaid Base Salary as of the date of
such termination shall be

-5-



--------------------------------------------------------------------------------



 



paid in accordance with Section IV-A and (ii) any earned but unpaid Incentive
Compensation Award as of the date of such termination shall be paid in
accordance with Section IV-B. All payments due to the Executive under
Sections VII-A(i) or VIII-C(iv) shall be made to the Executive in a lump sum no
later than the 60th day following the date of termination; provided however,
that such payment shall be subject to, and contingent upon, the execution by the
Executive (or his beneficiary or estate) of a release of claims against the
Company and its affiliates in such reasonable form determined by the Company in
its sole discretion, but in a form consistent with the terms and conditions of
this Agreement. In the event that the Company fails to deliver all payments and
benefits owing to the Executive as determined by the terms and conditions of
this Agreement, then any such release of claims shall become null and void and
of no further effect regardless of any term or condition otherwise set forth in
any release document that attempts to conflict with this language. The payments
due to the Executive under this Section VII shall be in lieu of any other
severance benefits otherwise payable to the Executive under any severance plan
of the Company or its affiliates. This Section VII-D shall survive any
termination of this Agreement until all payments and benefits owing to the
Executive are delivered by Company in full.
SECTION VIII
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT
     A. The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and fully cooperate
with the Company and its affiliates as may be reasonably requested in connection
with any claims or legal action in which the Company or any of its affiliates is
or may become a party, and the Company shall reimburse the Executive for any
expenses incurred by the Executive in connection therewith.
     B. The Executive recognizes and acknowledges that all information
pertaining to this Agreement or to the affairs; business; results of operations;
accounting methods, practices and procedures; members; acquisition candidates;
financial condition; clients; customers or other relationships of the Company or
any of its affiliates (“Information”) is confidential and is a unique and
valuable asset of the Company or any of its affiliates. Access to and knowledge
of certain of the Information is essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the Period of
Employment or thereafter, except to the extent reasonably necessary in
performance of his duties under this Agreement, give to any person, firm,
association, corporation, or governmental agency any Information, except as may
be required by law. The Executive will not make use of the Information for his
own purposes or for the benefit of any person or organization other than the
Company or any of its affiliates. The Executive will also use his best efforts
to prevent the disclosure of this Information by others. All records, memoranda,
etc. relating to the business of the Company or its affiliates, whether made by
the Executive or otherwise coming into his possession, are confidential and will
remain the property of the Company or its affiliates.
     C.

-6-



--------------------------------------------------------------------------------



 



          i. During the Period of Employment and for a two (2) year period
following the earlier to occur of the termination or expiration of the Period of
Employment (as may be extended from time to time) and the Executive’s
termination of employment with the Company and its subsidiaries for any reason
(the “Restricted Period”), irrespective of the cause, manner or time of any
termination or expiration, the Executive will not, without the express written
consent of the Board, affirmatively use his status with the Company or any of
its affiliates to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the Company or any of its affiliates (but excluding favorable terms applicable
to Executive as a favored customer of any vendors which he may have developed
during his tenure with the Company, including while traveling on Company
business).
          ii. During the Restricted Period, the Executive will not make any
statements intended to or which may have the effect of advancing the interest of
any existing or prospective competitors of the Company or any of its affiliates
or in any way injuring the interests of the Company or any of its affiliates.
          iii. During the Period of Employment and for a two (2) year period
following the earlier to occur of the termination or expiration of the Period of
Employment (as may be extended from time to time) and the Executive’s
termination of employment with the Company and its subsidiaries for any reason
other than a Good Faith Expiration (as defined below), irrespective of the
cause, manner or time of any termination or expiration, the Executive, without
prior express written approval by the Board, will not engage in, or directly or
indirectly (whether for compensation or otherwise) own or hold proprietary
interest in, manage, operate, or control, or join or participate in the
ownership, management, operation or control of, or furnish any capital to or be
connected in any manner with, any party which competes in any way or manner with
the business of the Company or any of its affiliates, as such business or
businesses may be conducted from time to time, either as a general or limited
partner, proprietor, common or preferred shareholder, officer, director, agent,
employee, consultant, trustee, affiliate, or otherwise. The Executive
acknowledges that the Company’s businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence will
operate throughout the United States and the world. The obligations of the
Executive under this Section VIII-C(iii) shall be referred to in this Agreement
as the “Noncompetition Obligations”.
          iv. If the Executive’s employment terminates due the expiration of the
Period of Employment and the Executive has complied with his obligations under
this Agreement, including, without limitation, Section III above at all times
prior to such expiration (a “Good Faith Expiration”), then the Company shall
have the right (but not the obligation) to subject the Executive to the
Noncompetition Obligations for one year following the Good Faith Expiration by
providing written notice thereof to the Executive within thirty (30) days
following such Good Faith Expiration and paying the Executive an amount equal to
the sum of (x) the Executive’s then current Base Salary, plus (y) an amount
equal to the highest Incentive Compensation Award paid to the Executive with
respect to the three fiscal years of the Company immediately preceding the
fiscal year in which Executive’s termination of employment occurs, but in no
event shall the amount set forth in this subsection (y) exceed $660,000. If the
Company does not exercise its rights under this Section VIII-C(iv), then the
Executive shall not be subject to the Noncompetition Obligations following the
Good Faith Expiration. For the avoidance of doubt,

-7-



--------------------------------------------------------------------------------



 



regardless of the post-employment period during which the Executive is subject
to the Noncompetition Obligations under this Section VIII-C(iv), if any, the
Executive acknowledges and agrees that he shall be subject to the Noncompetition
Obligations during his employment with the Company.
          v. During the Restricted Period, the Executive, without express prior
written approval from the Board, will not solicit any members or the
then-current clients of the Company or any of its affiliates for any existing
business of the Company or any of its affiliates or discuss with any employee of
the Company or any of its affiliates information or operation of any business
intended to compete with the Company or any of its affiliates.
          vi. During the Restricted Period, the Executive will not, without the
express prior written consent of the Company (which may be withheld in the
Company’s sole and absolute discretion), directly or indirectly employ, hire as
an independent contractor, actively solicit or endeavor to entice away any
employee or independent contractor of the Company or any of its subsidiaries or
affiliates. During the Restricted Period, the Executive will not interfere with
the employees or affairs of the Company or any of its subsidiaries or
affiliates. The Executive hereby represents and warrants that the Executive has
not entered into any agreement, understanding or arrangement with any employee
of the Company or any of its subsidiaries or affiliates pertaining to any
business in which the Executive has participated or plans to participate, or to
the employment, engagement or compensation of any such employee.
     D. The Executive hereby acknowledges that damages at law may be an
insufficient remedy to the Company if the Executive violates the terms of this
Agreement and that the Company will be entitled, upon making the requisite
showing, to preliminary and/or permanent injunctive relief in any court of
competent jurisdiction to restrain the breach of or otherwise to specifically
enforce any of the covenants contained in this Section VIII without the
necessity of showing any actual damage or that monetary damages would not
provide an adequate remedy. Such right to an injunction will be in addition to,
and not in limitation of, any other rights or remedies the Company may have.
Without limiting the generality of the foregoing, neither party will oppose any
motion the other party may make for any expedited discovery or hearing in
connection with any alleged breach of this Section VIII.
     E. The period of time during which the provisions of this Section VIII will
be in effect will be extended by the length of time during which the Executive
is in breach of the terms hereof as determined by any court of competent
jurisdiction on the Company’s application for injunctive relief.
     F. The Executive agrees that the restrictions contained in this
Section VIII are an essential element of the compensation the Executive is
granted hereunder and but for the Executive’s agreement to comply with such
restrictions, the Company would not have entered into this Agreement.
SECTION IX
EFFECT OF PRIOR AGREEMENTS
     Upon the Effective Date, this Agreement shall be deemed to have superseded
and

-8-



--------------------------------------------------------------------------------



 



replaced each prior employment or consultant agreement between the Company
(and/or its affiliates, including without limitation, Cendant, Fairfield
Resorts, and their respective predecessors) and the Executive, including,
without limitation, the Prior Agreement.
SECTION X
CONSOLIDATION, MERGER OR SALE OF ASSETS
     Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to,
another corporation.
SECTION XI
MODIFICATION
     This Agreement may not be modified or amended except in writing signed by
the parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver will operate
only as to the specific term or condition waived and will not constitute a
waiver for the future or act on anything other than that which is specifically
waived.
SECTION XII
REPRESENTATIONS
     The Company represents and warrants that this Agreement has been authorized
by all necessary corporate action of the Company and is a valid and binding
agreement of the Company enforceable against it in accordance with its terms.
SECTION XIII
INDEMNIFICATION AND MITIGATION
     The Company will indemnify the Executive (including after the termination
of his employment) to the fullest extent permitted under the Certificate of
Incorporation and By-Laws of the Company. The Executive will not be required to
mitigate the amount of any payment provided for hereunder by seeking other
employment or otherwise, nor will the amount of any such payment be reduced by
any compensation earned by the Executive as the result of employment by another
employer after the date the Executive’s employment hereunder terminates.

-9-



--------------------------------------------------------------------------------



 



SECTION XIV
GOVERNING LAW
     This Agreement has been executed and delivered in the State of New Jersey
and its validity, interpretation, performance and enforcement will be governed
by the internal laws of that state.
SECTION XV
ARBITRATION
     A. Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section VIII for which the
Company may, but will not be required to, seek injunctive relief) will be
finally settled by binding arbitration in accordance with the Federal
Arbitration Act (or if not applicable, the applicable state arbitration law) as
follows: Any party who is aggrieved will deliver a notice to the other party
setting forth the specific points in dispute. Any points remaining in dispute
twenty (20) days after the giving of such notice may be submitted to arbitration
in New York, New York, to the American Arbitration Association, before a single
arbitrator appointed in accordance with the arbitration rules of the American
Arbitration Association, modified only as herein expressly provided. After the
aforesaid twenty (20) days, either party, upon ten (10) days notice to the
other, may so submit the points in dispute to arbitration. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
     B. The decision of the arbitrator on the points in dispute will be final,
unappealable and binding, and judgment on the award may be entered in any court
having jurisdiction thereof.
     C. The legal fees and expenses of the party prevailing in such arbitration
(up to a maximum of $118,000), and the fees and expenses of the arbitrator shall
be paid by the non-prevailing parties. In the event that neither party prevails,
the fees and expenses of the arbitrator will be borne equally by each party, and
each party will bear the fees and expenses of its own attorney.
     D. The parties agree that this Section XV has been included to rapidly and
inexpensively resolve any disputes between them with respect to this Agreement,
and that this Section XV will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award. In the event
that any court determines that this arbitration procedure is not binding, or
otherwise allows any litigation regarding a dispute, claim, or controversy
covered by this Agreement to proceed, the parties hereto hereby waive any and
all right to a trial by jury in or with respect to such litigation.
     E. The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder,
the referral of any such controversy to arbitration or the status or resolution
thereof.

-10-



--------------------------------------------------------------------------------



 



SECTION XVI
SURVIVAL
     Sections VIII, IX, X, XI, XIII, XIV, XV and XVI will continue in full force
in accordance with their respective terms notwithstanding any termination of the
Period of Employment.
SECTION XVII
SEPARABILITY
     All provisions of this Agreement are intended to be severable. In the event
any provision or restriction contained herein is held to be invalid or
unenforceable in any respect, in whole or in part, such finding will in no way
affect the validity or enforceability of any other provision of this Agreement.
The parties hereto further agree that any such invalid or unenforceable
provision will be deemed modified so that it will be enforced to the greatest
extent permissible under law, and to the extent that any court of competent
jurisdiction determines any restriction herein to be unreasonable in any
respect, such court may limit this Agreement to render it reasonable in the
light of the circumstances in which it was entered into and specifically enforce
this Agreement as limited.
Section XVIII
SECTION 409A OF THE CODE
     A. Section 409A. Although the Company does not guarantee to the Executive
any particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively, “Code Section 409A”) and this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Code Section 409A.
     B. Separation From Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement providing for
the payment of amounts or benefits subject to Code Section 409A upon or
following a termination of employment unless such termination is also a
“Separation from Service” within the meaning of Code Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
     C. Reimbursement. With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit and (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for

-11-



--------------------------------------------------------------------------------



 



reimbursement, or in-kind benefits to be provided, in any other taxable year,
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.
     D. Specified Employee. If the Executive is deemed on the date of
termination of employment to be a “specified employee”, within the meaning of
that term under Section 409A(a)(2)(B) of the Code and using the identification
methodology selected by the Company from time to time, or if none, the default
methodology, then:
          i. With regard to any payment, the providing of any benefit or any
distribution of equity that constitutes “deferred compensation” subject to Code
Section 409A, payable upon separation from service, such payment, benefit or
distribution shall not be made or provided prior to the earlier of (x) the
expiration of the six-month period measured from the date of the Executive’s
Separation from Service or (y) the date of the Executive’s death; and
          ii. On the first day of the seventh month following the date of the
Executive’s Separation from Service or, if earlier, on the date of death,
(x) all payments delayed pursuant to this Section XVIII shall be paid or
reimbursed to the Executive in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section XVIII shall be made to the Executive.
Section XIX
RABBI TRUST
     A. In the event the Executive is deemed to be a “specified employee” under
Section XVIII of this Agreement, then with regard to any payment subject to Code
Section 409A, payable upon Separation from Service, that is to be paid to the
Executive no earlier than the expiration of the six-month period or the date of
the Executive’s death (the “Payment”), the Company shall deposit the Payment, to
the extent permitted by Code Section 409A, in a Rabbi Trust on the date the
Payment would have been made to the Executive, if at the time such Payment would
have been made to the Executive, the Company maintains a plan or arrangement
under which deferred compensation is deposited in a Rabbi Trust, which has been
established prior to or on the date the Payment would have been made.
     B. The Company shall have the right to establish value measurement
objectives with respect to the Payment and the Payment shall be subject to the
deemed earnings and losses relating to such objectives.
     C. The Payment in the Rabbi Trust will at all times be considered the
general assets of the Company subject to the Company’s general creditors.
[Signature Page Follows]

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

            WYNDHAM WORLDWIDE CORPORATION
      By:   /s/ Stephen P. Holmes         Stephen P. Holmes        Chief
Executive Officer                /s/ Franz S. Hanning         Franz S. Hanning 
         

